department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division date taxpayer_identification_number person to contact identification_number contact telephone number numbe release date uil certified mail dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center fo the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 5t day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely barbara l harris acting director eo examinations letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division department of the treasury uil date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely mary epps acting director eo examinations letter rev catalog number 34809f form 886-a whether or not the c ofthe internal_revenue_code qualifies for exemption under section facts the organization was granted exemption in january 20xx the original name of the organization which was granted exemption was organization was granted exemption under b a vi foundation status an organization described in sec_170 a vi is one that normally receives a substantial part of its support from government units direct or indirect_contributions from the general_public or a combination of these sources the the agent requested that the organization provide copies of its articles of incorporation bylaws irs determination_letter and application_for exempt status the organization was unable to provide any such documents during the interview the agent asked questions regarding the organization purpose and according to the organizations president the organization purpose is to help poor people when asked how the organization completes its purpose that the organization gives poor people cash stipends there was no other form of assistants to the poor there were also no records to prove that the funds were actually distributed to poor people replied as part of the internal controls examination the agent was able to determine that the organization had only one individual in charge a review of the 20xx form 990-ez part iv- list of directors the organization list as the president treasurer clerk and director of the organization during the interview with the agent was able to confirm that in fact was the sole officer in charge has not filed any forms 990-t to report any unrelated_business_income it was also noted the organization never filed form_940 and w-2's during the examination of the organization the agent was able to identify the following issues issue during the examination of tax_year 20xx the agent sent several information document requests idr's the idr's were issued with specific requests about the organization and its operations a total of six idr' s were sent certified mail and were received by the organization contact with the organization's current president established and a field_examination date of december 20xx was agreed upon was form 886-a was unable to provide any documentation that had been during the initial meeting requested with the initial contact letter in the initial idr the agent requested information that would help verify the amounts listed on the organizations form 990-ez for calendar_year 20xx when the agent asked records by water and were discarded when the agent asked stated that the current_year records were stolen out of a vehicle 20xx records prior to the examination date did not mention to the agent that there was going to be issues gathering the financial records stated that all of the financial records from 20xx - 20xx were destroyed about the organizations financial about the current_year after the initial meeting the agent prepared and certified mailed idr dated december 20xx requesting the following a written_statement signed under penalties of perjury regarding the water damage events leading to the loss of their 20xx-20xx books and record sec_2 provide a written_statement from the landlord of confirming the water damage event provide a police report confirming the loss of their 20xx records from the car break in the idr had a response due_date of january 20xx and a response has not been received to date a second request for a response to idr was sent certified mail on january 20xx to the organization with a revised response due_date of february 20xx the certified letter was signed for and received to date the agent has not received any of the information requested above issue during the initial interview own bank account organization's financial transactions revealed to the agent that the organization did not have its stated that she used her personal bank account for the the agent prepared and mailed certified mail idr requesting the following information provide the organization's bank statements and or the name of the bank where the financial dealings of the organization were handled the idr had a response due_date of january 20xx and a response has not been received to date a second request for a response to idr was sent certified mail to the organization on january 20xx with a revised response due_date of february 20xx the certified letter was signed for and received to date the agent has not received any of the information requested above form 886-a issue the organization exempt_purpose and for which the organization was granted exemption appears to have other activities that are not consistent with its during the year under examination the a store front on 20xx that address is the location for an ice cream and candy shop called program rented and operated out of news article dated september according to the the only activity the organization was involved in was the operation of the according to candy shop it was also noted that all of the revenue generated was from the sale candy and other related items the operation of a candy shop is not consistent with its exempt purposes the organization has not provided any information to support its exempt_purpose or its activities issue states she performed an intake interview for those individuals looking for help and that all payments made to these individuals were in the form of cash stipends it is also noted that is no independent board to review these payments is the only one who decides who gets these cash stipends and there when the agent requested the above intake interview sheets organizations records were destroyed from a large water leak that happened in january 20xx and all past records were thrown out stated all of the according to the quoted as saying see attached article news article dated september 20xx is this statement and the lack of intake interview sheets leads the agent to believe that there were no such intake interviews being conducted as indicated by during the interview on december 20xx sec_501 exempts federal income taxes from organizations that are organized and operated exclusively for religious charitable etc purposes where no part of its net_earnings inure to the benefit of any private_shareholder_or_individual and no substantial part of its activities involve the carrying on of propaganda or otherwise attempting to influence legislation form 886-a sec_1 c -l a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one of more purposes specified in such section if any organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -l c l it provides that an organization will be regarded as operated exclusively only if it engages primarily in activities that accomplish one or more exempt purposes such as those specified in sec_501 and that it will not be so regarded if more than an insubstantial part of its activities does not further an exempt_purpose under federal tax regulation sec_1 6001-l a c returns and records a in general except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information c exempt_organizations in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a ofthe code sec_6033 and chapter of subtitled ofthe code sec_6033 sec_1 6001-l c and sec_1_6033-2 and i require any organization exempt from tax under sec_501 to supply the service with such information as is required by the revenue procedures and the instructions for form_990 return of organization exempt from income_tax and schedules thereto and to keep such books_and_records as are necessary to substantiate such information revrul_59_95 states failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization form 886-a previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revrul_90_27 provides procedures with regard to applications for recognition of exemption from federal_income_tax under sec_501 and sec_521 with respect to revocation or modification of exemption rulings and determinations letters 823_f2d_1310 a l r fed 9th cir payment of excessive_salaries will result in finding of inurement as will distributions or unaccounted for diversions by one who has complete and unfettered control_over organization's resources 384_fsupp_776 s d ind an organization must exclusively perform essential public services in order to qualify as a charitable_organization and to be exempt from federal income_taxation the term 'unrelated trade or business' is defined in sec_513 of the code as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_513 ofthe code and sec_1 b ofthe regulations provide that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization revrul_79_360 describes the operation of health club facilities in a commercial manner by an organization exempt from tax under sec_501 of the code whose purpose is to provide for the welfare of young people constitutes unrelated_trade_or_business under sec_513 revrul_79_361 describes the operation of a miniature golf course in a commercial manner by an organization exempt from tax under sec_501 of the code whose purpose is to provide for the welfare of young people constitutes unrelated_trade_or_business under sec_513 taxpayers position government's position it is the government's position that as consistent with sec_1 c -l a ofthe income_tax regulations an organization is not exempt if it fails either the organizational or the operational_test the has failed the operation test form 886-a sole activity of the organization was the operation of a candy and ice cream shop these activities represent carrying on a unrelated_trade_or_business the agent believes that the the following reasons program is not operating for an exempt_purpose for documentation to support the information reported on f990-ez has not been provided documentation to support the water damage and car thief that lead to loss of their books_and_records has not been provided documentation regarding their purposes and operations has not been provided the substantial part of the organization revenue is from an unrelated business the organization 'fails' the public support_test taxpayer has burden to establish that it is entitled to tax exempt status this is particularly true in this situations where there is great potential for abuse created by one individual's control the lack of good internal controls may indicate the potential for diverted receipts diverted assets or other significant problems to date the agent has not received any of the requested information which would help determine if the above issues exist the agent also sent out a letter detailing the interview responses from organization in this letter the agent requested that the statements reviewed for accuracy and requested that this date internal_revenue_service that the statements in the letter are accurate without conflict has not responded to this interview response letter and it is the view of the respond to any conflicting statements to regarding the made be based on the above facts and law it is the irs's position that the organization has failed to meet the operational_test required under sec_501 ofthe code and applicable regulations conclusion the service has determined that the for sec_501 purposes for all years beginning on or after january 20xx accordingly the organization does not continue to qualify for exemption under sec_501 of the internal_revenue_code for all years beginning on or after january 20xx is not operated exclusively
